            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                         CENTRAL DIVISION

JEREMY A. ROWLES,                     )
                                      )
                  Plaintiff,          )
                                      )
      v.                              )     Case No. 2:17-CV-4250-BCW
                                      )
CURATORS OF THE UNIVERSITY            )
OF MISSOURI, et al.,                  )
                                      )
                  Defendants.         )

      Joint Proposed Amended Scheduling Order and Discovery Plan

      Per the Court’s November 5, 2018 Order, the Parties have conferred and

jointly propose the following Amended Scheduling Order:

      1.    The parties shall conclude all discovery by December 11, 2018.

      2.    Dispositive motions shall be filed by December 18, 2018.

      3.    Final Pre-Trial Conference is scheduled for April 18 at 8:30 a.m.

      4.    Jury Trial is scheduled for the week of May 13-17.

Respectfully submitted:

TGH LITIGATION LLC                    OFFICE OF THE GENERAL COUNSEL

 /s/ J. Andrew Hirth                   /s/ Antwaun Smith
J. Andrew Hirth, MO Bar No. 57807     Emily W. Little, MO Bar No. 49929
913 E Ash Street                      Antwaun Smith, MO Bar No. 59851
Columbia, MO 65201                    227 University Hall
(573) 256-2850 (phone)                Columbia, MO 65211
(573) 213-2201 (fax)                  (573) 882-3211 (phone)
andy@tghlitigation.com                (573) 882-0050 (fax)
Counsel for Plaintiff                 smithantw@umsystem.edu
                                      Counsel for Defendants




       Case 2:17-cv-04250-BCW Document 61 Filed 11/13/18 Page 1 of 1
